Chief Justice Agnew
delivered the opinion of the court, October 30th 1876.
The Act of April 4th 1873 was intended, among other matters, to regulate the conduct of foreign and other extra-territorial insurance companies within this state. The 13th section provides, that no insurance company, not of this state, or its agents, shall do business in this state until it has filed with the insurance commissioner a written stipulation agreeing that any legal process affecting the company may be served on the insurance commissioner, or the party designated by him, or the agent specified by the company to receive service of process, and this stipulation shall not be revoked or modified so as to require or dispense with the service at the office of the company. The 8th section requires every company to file with the insurance commissioner a copy of its charter and a certified statement of the time of its organization, the location of its principal place of business and the names and residence of its officers. No company, by the 9th section, can take risks or do business until it has fully complied with the provisions of the act. By the 10th section no person can act as agent of an insurance company in another state, or of a foreign government, until the provisions of the act are complied with, and a certificate granted by the commissioner to the company of its authority to transact business in this state. These with other provisions of the act show that the intent of the legislature was to bring such companies fully within the power and control of the stafe. Now, as a reasonable conclusion from these provisions, the company must be protected in the proper enjoyment of its privileges. Having an actuary or agent armed with a certificate of authority and an office or place of business, it is but reasonable that a company should be served with process upon its authorized -agent, for whom a stipulation is given, at its place of business; and not that every agent in every county in the state, sent out merely to solicit risks, should be its representative. Such agents have no responsibility in this respect, and their forgetfulness *416or negligence to inform the company of service on them should not be permitted to result in injury, when the citizen has a full remedy by service on the proper representative. Before the passage of this act and when distant insurance companies weré, by their agents, flitting over the states, leaving no impress of their feet upon its soil, there was a good reason to permit service wherever it could be obtained. The conclusiveness of the sheriff’s return cannot be appealed to, for it sets forth neither the character of the agent nor the place or office where service was made. We think the court below was right in inquiring into and setting aside a service which neither in fact nor in law came up to the service required by the Act of 1873. Order affirmed.